Name: COMMISSION REGULATION (EC) No 2220/95 of 19 September 1995 repealing Regulation (EC) No 1304/95 concerning the stopping of fishing for mackerel by vessels flying the flag of Denmark
 Type: Regulation
 Subject Matter: fisheries;  Europe;  maritime and inland waterway transport
 Date Published: nan

 No L 224/12 EN Official Journal of the European Communities 21 . 9 . 95 COMMISSION REGULATION (EC) No 2220/95 of 19 September 1995 repealing Regulation (EC) No 1304/95 concerning the stopping of fishing for mackerel by vessels flying the flag of Denmark in Denmark should therefore be permitted ; whereas consequently it is necessary to repeal Regulation (EC) No 1304/95, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system appli ­ cable to the common fisheries policy ('), and in particular Article 21 (3) thereof, Whereas Commission Regulation (EC) No 1304/95 (2) stopped fishing for mackerel in the Faroese waters by vessels flying the flag of Denmark or registered in Denmark as from 23 March 1995 ; Whereas Denmark corrected the catch figures and the corrected figures show that the quota has not in fact been exhausted ; whereas fishing for mackerel in the Faroese waters by vessels flying the flag of Denmark or registered HAS ADOPTED THIS REGULATION : Article 1 Commission Regulation (EC) No 1304/95 is hereby repealed. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 September 1995. For the Commission Emma BONINO Member of the Commission 0 ) OJ No L 261 , 20. 10 . 1993, p. 1 . (*) OJ No L 126, 9. 6. 1995, p. 10.